Citation Nr: 0624937	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  94-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
conjunctivitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of 
sprained left ankle.

4.  Entitlement to service connection for rheumatoid 
arthritis.  

5.  Entitlement to service connection for osteoarthritis, 
degenerative and posttraumatic.

6.  Entitlement to service connection for an eye disorder, 
other than conjunctivitis with loss of vision.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a chronic lung 
disorder manifested by positive protein derivative (PPD) or 
Tine test.

10.  Entitlement to service connection for bronchopneumonia.

11.  Entitlement  to service connection for gastrointestinal 
disorder manifested by indigestion or gastritis.

12.  Entitlement to service connection for peptic ulcer 
disease.

13.  Entitlement to service connection for ischemic heart 
disease and hypertensive cardiovascular disease with angina.

14.  Entitlement to service connection for diabetes mellitus.

15.  Entitlement to service connection for prostatitis.

16.  Entitlement to service connection for acute 
pyelonephritis.

17.  Entitlement to service connection for a liver condition.

18.  Entitlement to service connection for Bell's palsy with 
facial numbness.

19.  Entitlement to service connection for dengue hemorrhagic 
fever.

20.  Entitlement to service connection for erectile 
dysfunction.

21.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

22.  Entitlement to an increased initial evaluation for 
mitral valve prolapse, currently evaluated as 10 percent 
disabling.

23.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left and right knees.

24.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

25.  Entitlement to an increased initial evaluation for 
keratosis pilaris/folliculitis, currently evaluated as 30 
percent disabling.

26.  Entitlement to an increased initial evaluation for tinea 
pedis, currently evaluated as 10 percent disabling.

27.  Entitlement to an initial compensable evaluation for 
lipomas of the abdomen, chest and back with status post 
excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1961 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The veteran provided testimony at a personal hearing held at 
the San Diego, RO before a Hearing Officer in January 1994.  
A transcript of the hearing is in the claims file.  

In March 2003 the Board entered a decision denying 
entitlement to an initial evaluation in excess of 10 percent 
for conjunctivitis.  In January 2004 the parties, appellant 
and appellee moved the United States Court of Appeals for 
Veterans Claims (CAVC) to vacate and remand the Board's March 
2003 decision.  

In January 2004 the CAVC entered an Order vacating the March 
27, 2003 decision and remanding it to the Board for further 
action consistent with its Order.  In September 2004, the 
Board remanded the claim to the RO for additional development 
to include a VA examination of the veteran.  

The Board notes that the veteran has submitted voluminous 
arguments in the form of legal briefs from a private attorney 
purporting to represent the veteran.  These alone number in 
excess of 1200 pages, without attachments.  On file is a 
properly executed power of attorney appointing the Disabled 
American Veterans (DAV) as the veteran's representative.  
Although the RO notified the veteran several times that VA 
regulations stipulate that only one service organization, 
attorney or agent, may represent him at any one time on the 
same appeal, he has continued to insist that he be 
represented both by DAV and his private attorney.  The Board 
feels that any further delay in adjudication of this appeal 
to clarify representation is unnecessary.  As each submission 
by the private attorney has also been signed by the veteran, 
the Board will consider these to be arguments submitted by 
the veteran, noting that the consideration of these arguments 
would be the same whether submitted by the veteran, or by his 
official representative.  His representative of record will 
remain the DAV, and the Board will proceed with its review of 
the appeal.  

This appeal is complicated by the number of issues on appeal, 
from different rating decisions of the RO as far back as 
February 1992, with partial disposition of one issue by the 
Board, hence vacated on appeal to the CAVC, and subsequently 
remanded.  The remaining issues were the subject of internal 
development by the Board, which has been partially completed 
prior to changes in the law which suspended the Board's 
development authority, and are discussed more fully in the 
REMAND section below.  Although this case has been on appeal 
for well over a decade with several attempts by the RO to 
clarify the issues on appeal, both in a personal hearing and 
through correspondence with the veteran, the Board is 
satisfied that all issues on appeal are accurately reflected 
in a November 2002 brief by the DAV and the Board will limit 
its review to these issues, properly appealed from adverse 
rating decisions of the RO.  

The issues of entitlement to service connection for a low 
back disability and residuals of a sprained left ankle 
including rheumatoid and degenerative osteoarthritis, an eye 
disability other than conjunctivitis, with loss of vision, 
bilateral hearing loss with tinnitus, chronic lung disorder 
including pulmonary tuberculosis and bronchopneumonia 
manifested by respiratory and chest symptoms and positive 
protein derivative (PPD) test, gastrointestinal disorder 
including gastritis, peptic ulcer disease, and irritable 
bowel syndrome, ischemic heart disease and hypertensive 
cardiovascular disease with angina pectoris, diabetes 
mellitus, Bell's palsy with facial numbness, dengue 
hemorrhagic fever, acute pyelonephritis, liver disease, 
chronic prostatitis, erectile dysfunction and post-traumatic 
stress disorder (PTSD), as well as an increased initial 
evaluations for mitral valve prolapse, hemorrhoids, bilateral 
chondromalacia, keratosis pilaris/folliculitis, tinea pedis, 
and lipomas of the abdomen, chest and back are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased initial rating 
for conjunctivitis; good cause is not shown for his failure 
to appear.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for conjunctivitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. §§ 3.655, 4.1, 
4.2, 4.7, 4.84a, Diagnostic Code 6018 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a September 1991 VA examination, the veteran reported that 
a chemical cleaner used for cleaning a deck of a ship 
splashed in his eyes approximately three years earlier.  At 
that time, his eyes were irrigated and patched.  Since then 
he had had recurrent conjunctivitis.  He also complained of 
decreased vision during the past three years.  He had a heavy 
feeling in the eyes.  He wore glasses to read only.  
Following an objective examination the examiner's impression 
was functional visual loss.  The examiner stated that he 
based his impression on the veteran's multiple complaints.  
He added that the veteran's multiple complaints, the constant 
squinting, otherwise unexplainable decreased acuity and 
tubular fields were indicative of hysteria or malingering.  

An October 1991 postretirement service clinical record noted 
a normal eye examination in an individual claiming 20/200 
vision.  

A September 1992 VA ophthalmologic examination report showed 
that the veteran complained of left eye redness and 
irritation following a chemical splash burn in service.  He 
also noted decreased vision.  On slit lamp examination mild 
conjunctival injection and inferior chemosis were noted.  
Following examination the examiner's impression was 
profoundly decreased acuity bilaterally with no apparent 
physiological basis.  Also noted was probable allergic 
conjunctivitis.  The examiner strongly suspected malingering.

In December 1992 the RO granted service connection for 
allergic conjunctivitis, and assigned a 10 percent evaluation 
based on active pathology.  Service connection for eye 
disability manifested by bilateral vision loss was denied.  

In a January 1994 personal hearing, the veteran claimed that 
his conjunctivitis symptoms had increased in severity.  A 
private medical record in July 1999 noted chronic 
conjunctivitis.  

A May 2000 VA eye examination report shows minimal 
conjunctiva congestion.  The impression was conjunctivitis.  
Also noted were hypertensive retinopathy, diabetic 
retinopathy and rule out toxic optic neuropathy secondary to 
Ethmabutol.  

An October 2004 medical certificate from a private physician, 
Dr. Echiparos, describes in extreme detail the veteran's eye 
disorders.  "He was catastrophically and fatally stricken 
with chronic, acute blepharitis, pink eyes, sympathetic 
opthalmia, recurrent systemic form of diseases; sudden 
attacks, flare-ups, total permanent disabilities, crippling, 
disabling loss of visions . . . .  There is active chronic 
trachomatous acute, contagious, infectious conjunctivitis, 
visual impairment, total and permanent."  Dr. Echiparos 
argues further that the veteran's eye disability should be 
rated as an unhealed eye injury.  

In October 2005, a VA examination was scheduled to assess the 
current level of the veteran's eye disability.  He was 
notified of the examination in a letter addressed in October 
2005.  In November 2005, the RO wrote the veteran and 
informed him that it had been notified by the VA outpatient 
clinic that he did not report for VA examinations scheduled 
in October.  He was informed that without an examination, his 
claim may be denied.  He was given an opportunity to request 
that the examination be rescheduled and to provide an 
explanation for failing to report for the examination.  
Legal Criteria - Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
They represent as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  Id.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(2005).  Active chronic conjunctivitis, with objective 
symptoms, warrants a maximum 10 percent rating under.  38 
C.F.R. § 4.84a, Diagnostic Code 6018 (2005).  Active chronic 
trachomatous conjunctivitis is rated as visual impairment.  
The minimum rating for active pathology is 30 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6017 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  When, after 
consideration of all the evidence and material of record in 
an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2005).  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  
 
In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for an increased 
initial rating in the December 1992 rating decision on 
appeal, and Supplemental Statements of the Case (SSOC), 
including the most recent issued in December 2005, as well as 
a VCAA compliance letter sent to the veteran in November 
2005.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2005 
letter and the December 2005 SSOC, VA informed the veteran 
that VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the December 2005 SSOC.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to a 
redetermination of the claim as noted by the RO in February 
2006 prior to transfer and certification of the appellant's 
case to the Board, and as described above the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not constitute 
prejudicial error, as the notification requirements of the 
VCAA have been satisfied and the veteran has been provided a 
meaningful opportunity to participate in development of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005).
 
Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which was held in January 1994, and a Veterans Law Judge, 
which he declined.  VA has provided examinations of the 
veteran including an initial VA examination in September 
1991, and subsequent examinations.  An additional examination 
was scheduled and rescheduled in October 2005, and the 
veteran was informed by letter of the examination; however, 
he failed to report for the examination and it was cancelled.  
Neither the veteran nor his representative provided an 
explanation for his failure to appear for the examination.  
VA cannot assist the veteran further in this regard without 
his cooperation.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Analysis

Under the law, when a claimant fails to report for an 
examination scheduled in conjunction with an increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, 
an examination was scheduled in conjunction with the 
veteran's claim for an increase, he did not appear for the 
examination, and has not provided any explanation for his 
failure to appear.  Under VA regulations, it is incumbent 
upon the veteran to submit to a VA examination if he is 
applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992) 
(sustaining Board's denial of claim pursuant to 38 C.F.R. 
§ 3.655).  As such, the claim must be denied.  

However, evaluating the veteran's disability on the basis of 
the evidence of record also does not provide for a higher 
initial evaluation.  The Board notes that the clinical 
evidence of record reflects that the veteran's chronic 
conjunctivitis is active and manifested by symptoms and 
evaluated at the maximum 10 percent schedular rating under 
Diagnostic Code 6018.  Importantly the Board notes that the 
competent medical evidence fails to relate any decreased 
vision to service-connected conjunctivitis.  Any coexisting 
eye impairment manifested by decreased vision due to 
nonservice-connected coexisting eye disabilities may not be 
considered in determining entitlement to an increased 
evaluation for service-connected conjunctivitis.  38 C.F.R. 
§ 4.14.  Although a higher rating is provided for active 
trachomatous conjunctivitis; there is no medical evidence 
that the veteran has that type of conjunctivitis.  Therefore, 
a higher rating on that basis may not be assigned.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6017.  

The Board has considered the medical certificate of R. 
Echipare, M.D., dated in October 2004; however, the findings 
are grossly inconsistent with the existing clinical evidence 
and prior findings by VA examiners.  It is essentially not 
credible and therefore has no probative value.  An attempt to 
verify the veteran's medical condition with an objective VA 
examination was unsuccessful, and without further cooperation 
by the veteran, the Board is constrained in evaluating the 
veteran's disability by the remaining evidence in the claims 
file. 

Since the veteran essentially contends that his service-
connected conjunctivitis is a result of a chemical splash 
injury, it could then reasonably be rated as an unhealed eye 
injury under Diagnostic Code 6009, which provides that 
unhealed eye injuries, in chronic form, are to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
is 10 percent.  The clinical evidence, however, does not show 
that the veteran has impairment of visual acuity or field 
loss; in addition, there is no indication that the veteran 
has episodic incapacity or rest-requirements or pain due to 
his service-connected eye disorder.  Although his 
conjunctivitis is symptomatic, it is not shown that the 
conjunctivitis causes pain.  Accordingly, a higher rating 
would not be warranted on the basis of an unhealed eye 
injury.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6009.  
In view of the foregoing analysis, the Board finds no basis 
upon which to assign an initial rating in excess of 10 
percent for conjunctivitis.  The Board finds that the 
evidentiary record at any time since the grant of service 
connection supports the currently assigned 10 percent 
evaluation for conjunctivitis.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an initial evaluation greater than 10 percent 
for conjunctivitis.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990); 38 C.F.R. § 4.3 (2005).


ORDER

An increased initial evaluation for conjunctivitis is denied.


REMAND

Previously, in March 2003, the Board ordered further 
development in this case with regard to all the issues other 
than an increased initial rating for conjunctivitis.  
Thereafter, this case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  Prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Thereafter, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Additional development is needed in this case regarding the 
issues of entitlement to service connection for a low back 
disability and residuals of a sprained left ankle, rheumatoid 
and degenerative osteoarthritis, an eye disability other than 
conjunctivitis, with loss of vision, bilateral hearing loss 
with tinnitus, chronic lung disorder including pulmonary 
tuberculosis and bronchopneumonia manifested by respiratory 
and chest symptoms and positive protein derivative (PPD) 
test, gastrointestinal disorder including gastritis, peptic 
ulcer disease, and irritable bowel syndrome, ischemic heart 
disease and hypertensive cardiovascular disease with angina 
pectoris, diabetes mellitus, Bell's palsy with facial 
numbness, dengue hemorrhagic fever, acute pyelonephritis, 
liver disease, chronic prostatitis, erectile dysfunction and 
post-traumatic stress disorder (PTSD) and entitlement to 
increased initial evaluations for mitral valve prolapse, 
hemorrhoids, bilateral chondromalacia, keratosis 
pilaris/folliculitis, tinea pedis, and lipomas of the 
abdomen, chest and back.

First, as noted above, during the pendency of this appeal 
there have been substantial developments in the law with 
regard to the duty to inform and assist the veteran.  A new 
VCAA compliance letter should be sent to the veteran with 
regard to all the remaining issues on appeal.

Second, additional medical evidence is required.  With regard 
to his claims for service connection, the veteran should be 
scheduled for examinations and medical opinions should be 
obtained to determine if there is any link between his 
claimed disabilities and active service.  Medical 
examinations should also be scheduled to determine the 
current nature and extent of his existing service connected 
disabilities.  Full documentation of notification of the 
examinations as well as the effect of any failure to appear 
for the examination should be included in the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a full VCAA 
compliance letter on all issues remaining 
on appeal.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of determining 
the nature, extent and etiology of any 
identifiable underlying low back 
disability, residuals of sprained ankle, 
and rheumatoid and degenerative 
osteoarthritis which may be present and 
determine the nature and extent of 
severity of his service-connected 
chondromalacia of the right and left 
knees.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any low back disability, 
residuals of sprained ankle, and 
rheumatoid and degenerative 
osteoarthritis disability(ies), if 
present, is/are related to any incident 
of active service, or if preexisting such 
service, was/were aggravated thereby.  
The examiner should comment on the 
relationship between service connected 
chondromalacia of the right and left 
knees and arthritis of the knee joints, 
if present, and if no etiologic 
relationship is found the examiner should 
opine as to whether service-connected 
chondromalacia of the right and left 
knees aggravates the arthritis of the 
knee joints, if found.

The examiner should be requested to 
report the range of motion of both the 
right and left knee in degrees of arc 
with an explanation as to what is the 
normal range of motion of the cervical 
spine.  All findings and diagnoses should 
be reported in detail.  The examiner 
should be requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his chondromalacia of the 
right and left knees and offer an opinion 
as to whether there is adequate pathology 
present to support the veteran's 
subjective complaints.  It is requested 
that the examiner also provide explicit 
responses to the following questions:

Does the service-connected 
chondromalacia of the right and left 
knees cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?

The examiner is requested to comment on whether 
pain is visibly manifested on movement of the 
chondromalacia of the right and left knees, and, if 
so, to what extent; the presence and degree of, or 
absence of, muscle atrophy attributable to the 
cervical spine; the presence or absence of changes 
in the condition of the skin indicative of disuse 
due to the service-connected chondromalacia of the 
right and left knees; or the presence or absence of 
any other objective manifestation that would 
demonstrate disuse or functional impairment due to 
pain attributable to the service-connected 
chondromalacia of the right and left knees.  The 
examiner should also comment on whether there are 
other objective indications of the extent of the 
veteran's pain, such as the medication he is taking 
or the type of any treatment he is receiving.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
pulmonary examination by an appropriate 
specialist in pulmonary pathology or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent and etiology of any 
identifiable underlying chronic lung 
disability including pulmonary 
tuberculosis and bronchopneumonia 
manifested by respiratory and chest 
symptoms and positive protein derivative 
(PPD) test which may be present.

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any chronic lung 
disability(ies), if present, is/are 
related to any incident of active 
service, or if preexisting such service, 
was/were aggravated thereby.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
gastrointestinal examination by an 
appropriate specialist in 
gastroenterology, including on a fee 
basis if necessary, for the purpose of 
determining the nature, extent and 
etiology of any identifiable underlying 
chronic gastrointestinal disorder 
including gastritis, peptic ulcer 
disease, irritable bowel syndrome and 
liver disease and determine the nature 
and extent of severity of his service-
connected hemorrhoids. 

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any chronic gastrointestinal 
disorder including gastritis, peptic 
ulcer disease, irritable bowel syndrome 
and liver disease disability(ies), if 
present, is/are related to any incident 
of active service, or if preexisting such 
service, was/were aggravated thereby.  
The examiner should determine whether the 
veteran's service-connected hemorrhoids 
are large or thrombotic, irreducible, 
with excessive redundant tissue or with 
persistent bleeding with secondary anemia 
or with fissures.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
urology examination by an appropriate 
specialist in urology or other 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of determining the nature, extent 
and etiology of any identifiable 
underlying chronic urology 
disability(ies) found on examination 
including pyelonephritis, chronic 
prostatitis, and erectile dysfunction.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any underlying chronic urology 
disability(ies) found on examination 
including pyelonephritis, chronic 
prostatitis, and erectile dysfunction, if 
present, is/are related to any incident 
of active service, or if preexisting such 
service, was/were aggravated thereby.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
neurological examination by an 
appropriate specialist in neurology or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent and etiology of any 
identifiable underlying chronic Bell's 
palsy with facial numbness.

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any chronic Bell's palsy with 
facial numbness, if present, is related 
to any incident of active service, or if 
preexisting such service, was/were 
aggravated thereby.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

7.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA internal 
medicine examination by an appropriate 
specialist in internal medicine or other 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of determining the nature, extent 
and etiology of any identifiable 
underlying diabetes mellitus and dengue 
hemorrhagic fever.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any diabetes mellitus and/or 
dengue hemorrhagic fever, if present, is 
related to any incident of active 
service, or if preexisting such service, 
was/were aggravated thereby.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

8.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
cardiology examination by a specialist in 
cardiology or other appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of determining 
the nature, extent and etiology of any 
identifiable underlying cardiovascular 
disability including ischemic heart 
disease and hypertensive cardiovascular 
disease with angina and determine the 
nature and extent of severity of his 
service-connected mitral valve prolapse.    

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any cardiovascular disability 
including ischemic heart disease and 
hypertensive cardiovascular disease with 
angina, if present, is/are related to any 
incident of active service, or if 
preexisting such service, was/were 
aggravated thereby.  The examiner should 
comment on the relationship between 
service connected mitral valve prolapse 
and cardiovascular disease and if no 
etiologic relationship is found the 
examiner should opine as to whether 
service-connected mitral valve prolapse 
aggravates the cardiovascular disease, if 
found.

The examiner should determine the extent 
and degree of severity of service-
connected mitral valve prolapse with 
associated manifestations including METs 
score solely due to service-connected 
mitral valve prolapse.  The examiner 
should identify any related left 
ventricular dysfunction with the 
percentage of ejection fraction.  If 
nonservice-connected arteriosclerotic 
heart disease is superimposed on service-
connected valvular or other non-
arteriosclerotic heart disease the 
examiner must express an opinion as to 
which condition is causing the current 
signs and symptoms.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

9.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special eye 
examination by a specialist in 
ophthalmology or other appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
determining the nature, extent and 
etiology of any identifiable underlying 
eye disability with decreased vision 
other than service-connected 
conjunctivitis.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any underlying eye 
disability(ies) with decreased vision 
other than service-connected 
conjunctivitis, if present, is/are 
related to any incident of active 
service, or if preexisting such service, 
was/were aggravated thereby.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

10.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special VA 
dermatologic examination by a specialist 
in dermatology or other appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
determining the extent and degree of 
severity of service-connected keratosis 
pilaris/folliculitis, tinea pedis, and 
lipomas of the abdomen, chest and back.

The claims file, a separate copy of this 
remand and copies of the rating criteria 
for rating skin disability prior to and 
effective August 30 2002 must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All indicated 
tests and studies should be performed. 

Based upon a comprehensive review of the 
claims file including the service medical 
records and the examination findings the 
dermatologist should identify all 
symptoms and manifestations associated 
with the veteran's service-connected 
dermatologic disability, classified as 
keratosis pilaris/folliculitis, tinea 
pedis, and lipomas of the abdomen, chest 
and back and correlate such findings to 
the appropriate rating criteria.  If 
additional co-existing dermatologic 
processes exist, the examiner should so 
state and, to the extent possible, 
differentiate manifestations not related 
to the veteran's service- connected 
disability.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale

In each case as to examinations requested, the RO must fully 
document in the claims file the notification to the veteran 
of the examination, which must include the effect of any 
failure by the veteran to appear for examination.  Prior to 
each examination, the claims file and a copy of the 
examination instructions must be made available to and 
reviewed by the examiner prior to conducting and completing 
the examination.  The examiner must annotate the examination 
report that the claims file was in fact made available for 
review in conjunction with the examination.  All indicated 
tests and studies should be performed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


